United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madera, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1121
Issued: September 16, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 5, 2016 appellant filed a timely appeal from a December 14, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish disability on or after
November 7, 2014 due to his October 24, 2014 work injury.
FACTUAL HISTORY
On October 24, 2014 appellant, then a 30-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging a back injury on October 24, 2014 due to lifting heavy tubs of mail at

1

5 U.S.C. § 8101 et seq.

work. OWCP accepted a lumbar sprain. Appellant stopped work on October 24, 2014, but
returned to work shortly thereafter in a light-duty position without wage loss.2
Appellant stopped work on November 7, 2014 and was terminated for cause effective
November 20, 2014.3 He filed claims for compensation (Form CA-7) claiming ongoing
disability commencing November 7, 2014 due to his October 24, 2014 work injury.
In a report dated November 7, 2014, Dr. John P. Fletcher, an attending osteopath and
Board-certified family practitioner, diagnosed lumbar strain and indicated that appellant’s
activity status was “no work” for two weeks.4 On December 5, 2014 Dr. Fletcher noted that
appellant could return to modified duty with restrictions including no lifting, pushing, or pulling
more than 10 pounds. On January 6, 2015 he indicated that appellant could return to modified
work with the same work restrictions.
In a February 17, 2015 decision, OWCP determined that appellant had not met his burden
of proof to establish disability on or after November 7, 2014 due to his October 24, 2014 work
injury because he failed to submit sufficient medical evidence in support of his claim. It noted
that none of the medical evidence contained an opinion that appellant had disability due to his
October 24, 2014 work injury.5
In an April 16, 2015 report, Dr. Fletcher indicated that appellant could return to regular
duty on April 16, 2015.
In a report dated May 12, 2015, Dr. Francis P. Lagattuta, an attending Board-certified
physical medicine and rehabilitation physician, diagnosed lumbar spondylosis. On June 9, 2015
he noted that appellant’s restrictions were “per PCP” without providing further elaboration. In a
report dated July 14, 2015, Dr. Lagattuta again indicated that appellant’s restrictions were “per
PCP.”
In a report dated August 10, 2015, Dr. John Janda, an attending Board-certified
orthopedic surgeon, diagnosed chronic lumbosacral strain, right L5 Pars defect, and ligamentum
flavum hypertrophy at L2-3 through L5-S1.
Appellant requested a telephonic hearing with an OWCP hearing representative. During
the hearing held on September 24, 2015, he argued that he continued to have disabling residuals
of his October 24, 2014 work injury on and after November 7, 2014. Appellant asserted that he
was wrongly denied light-duty work after November 7, 2014.

2

Appellant did not receive any disability compensation on the daily or periodic rolls. Appellant’s light-duty
position restricted him from lifting, pushing, or pulling more than 10 pounds.
3

The employing establishment determined that appellant failed to meet his performance standards.

4

Appellant submitted reports of physician assistants, including a November 21, 2014 report.

5

After the issuance of OWCP’s February 17, 2015 decision, appellant continued to file claims for compensation
alleging continuing disability due to his October 24, 2014 work injury.

2

After the hearing, appellant submitted an October 26, 2015 report in which Dr. Janda
indicated that he complained of back pain which was worsened by prolonged standing. Dr Janda
noted that appellant was disabled from performing his regular job duties.
By decision dated December 14, 2015, an OWCP hearing representative affirmed
OWCP’s February 17, 2015 decision finding that appellant had not established disability on or
after November 7, 2014 due to his October 24, 2014 work injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an “employee of the
United States” within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.6 In general, the term disability under FECA means
incapacity because of injury in employment to earn the wages which the employee was receiving
at the time of such injury.7 This meaning, for brevity, is expressed as disability for work.8
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
OWCP accepted that on October 24, 2014 appellant sustained a lumbar sprain due to
lifting heavy tubs of mail at work. Appellant stopped work on November 7, 2014 and claimed
that he had ongoing disability commencing November 7, 2014 due to his October 24, 2014 work
injury.
The Board finds that appellant had not met his burden of proof to establish disability on
or after November 7, 2014 due to his October 24, 2014 work injury because he failed to submit
sufficient medical evidence in support of his claim.
Appellant submitted a November 7, 2014 report in which Dr. Fletcher diagnosed lumbar
strain and indicated that his activity status was “no work” for two weeks. On December 5, 2014
and January 6, 2015 Dr. Fletcher noted that appellant could return to modified duty with
6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See 20 C.F.R. § 10.5(f).

8

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

3

restrictions including no lifting, pushing, or pulling more than 10 pounds. In Dr. Lagattuta’s
May 12, 2015 report, he diagnosed lumbar spondylosis and on June 9 and July 14, 2015 he noted
that appellant’s restrictions were “per PCP” without providing further elaboration. In his
August 10, 2015 report, Dr. Janda diagnosed chronic lumbosacral strain, right L5 Pars defect,
and ligamentum flavum hypertrophy at L2-3 through L5-S1 and on October 26, 2015 he noted
that appellant was disabled from performing his regular job duties.
The Board finds that the submission of these reports fails to establish appellant’s claim
because the reports are of limited probative value regarding the relevant issue of this case, i.e.,
whether appellant established disability on or after November 7, 2014 due to his October 24,
2014 work injury. Although the physicians recommended varying degrees of disability, none of
the physicians provided an opinion that their disability recommendations were due to the
October 24, 2014 work injury. The Board has held that medical evidence which does not offer a
clear opinion regarding the cause of an employee’s disability/condition is of limited probative
value on the issue of causal relationship.10 Moreover, the Board notes that several of the reports
provide diagnoses of medical condition which have not been accepted by OWCP. As noted,
appellant’s case has only been accepted for the soft-tissue injury of lumbar sprain.
Appellant submitted reports of physician assistants, including a November 21, 2014
report. However, these reports are of no probative value as none of these care providers is a
physician as defined under FECA and, therefore, they are not competent to provide a medical
opinion.11
On appeal appellant argues that he continues to have disabling residuals of his
October 24, 2014 work injury on and after November 7, 2014, but the Board has explained that
he has not established such work-related disability.12 For these reasons, he has failed to meet his
burden of proof to establish disability on or after November 7, 2014 due to his October 24, 2014
work injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

See Charles H. Tomaszewski, 39 ECAB 461 (1988). In addition, none of the reports clearly shows that appellant
was disabled from the light-duty work he was performing at the time he stopped work on November 7, 2014. With
respect to the opinion of Dr. Fletcher, the Board notes that, in an April 16, 2015 report, Dr. Fletcher indicated that
appellant could return to regular duty on April 16, 2015.
11

See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses,
and physical therapists are not competent to render a medical opinion under FECA); Charley V.B. Harley, 2 ECAB
208 (1949) (the Board held that medical opinion, in general, can only be given by a qualified physician). See also 5
U.S.C § 8101(2).
12

Appellant also asserted that he was wrongly denied light-duty work after stopping work in November 2014, but
it is noted that he was terminated for cause around that time.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish disability on
or after November 7, 2014 due to his October 24, 2014 work injury.
ORDER
IT IS HEREBY ORDERED THAT the December 14, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

